Title: To Thomas Jefferson from Francis Eppes, 23 October 1786
From: Eppes, Francis
To: Jefferson, Thomas



Dr. Sir
Eppington October 23d. 1786

Your favours of 22d. of April and 22d. of July were handed me on the twentieth inst. The agent of Farell & Jones has long since been with me on the subject of their demand against Mr. Wayles’s Estate. I have been pretty plain with the gentleman and cant help acknowledging I have been rather bitter in some of my expresions on the sales of our tobacco but really their conduct on that occasion has been so iniquitous I lose all patience whenever I think of it. As to Carys demand I know its just and ought to be immediately paid. Mrs. Nicks’s demand I know nothing of however its extraordinary as long as I lived in Charles City that no application shou’d ever been made to me.
I have had several applications from the agent of Kippen & Co. but have declined giving any answer but shall now inform them of good intentions towards them. You must not expect that this debt and your proportion of Mr. Wayles’s can be paid out of your crops. When ever the time arrives for their being paid a sale must take place. When I informd you that what was already sold wou’d pay all your debts except your proportion of Mr. Wayles’s I knew nothing of the amount of Kippen & Co. debt. I am sorry you appear disappointed at Polly’s not being sent but your letters in which you positively direct she shou’d be sent arriv’d too late in the Summer to comply with your directions respecting the ship and the time she was to leave Virginia. You may assure yourself of seeing [her] next summer. She and all of us are well and unite in our best wishes for yourself and Patsey. Betsy is much oblig’d for present of Anchovies oil &c. I have just received Mr. Bondfields letter informing me of those articles and 4 boxes of claret which he sent in April 1785 to the care of Mr. Beal in Wmsburg. However if he has received them he has not been polite enough to give information of them. I shall immediately send to Wmsburg. and to Portsmouth. I must return you my thank for the Claret and hope soon to drink your health in a bottle of it. I am with much esteem Dr. Sir Your Most Obdt.,

Frans. Eppes

